
	

114 HR 1332 IH: Deny Amnesty Credits Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1332
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Mr. Weber of Texas (for himself, Mr. Yoho, Mr. Jones, Mr. Byrne, Mr. Posey, Mr. Brooks of Alabama, Mr. Rice of South Carolina, and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow the earned income tax credit and the child
			 tax credit for individuals who are not lawfully present in the United
			 States or who have received work authorization pursuant to certain
			 deferred action programs.
	
	
 1.Short titleThis Act may be cited as the Deny Amnesty Credits Act of 2015. 2.FindingsCongress finds the following:
 (1)On June 15, 2012, the Secretary of Homeland Security announced that certain undocumented aliens could apply for deferred action and work authorization under the Deferred Action for Childhood Arrivals program (DACA), a program not authorized by law.
 (2)As of the end of last year, the Federal Government has approved 787,068 DACA applications. (3)On November 20, 2014, the President announced additional executive actions with regards to deferred action and work authorization for undocumented aliens, including the creation of the Deferred Action for Parents of Americans and Lawful Permanent Residents program (DAPA), a program not authorized by law.
 (4)These deferred action and work authorization programs would allow undocumented aliens to qualify for the Earned Income Tax Credit (EITC) and the Child Tax Credit (CTC).
 (5)Article 1, Section 9, Clause 7 of the United States Constitution clearly grants Congress the sole authority to permit the expenditure of taxpayer funds.
 (6)Because of these unauthorized programs, direct spending from the United States Treasury under these credits could increase by $10.2 billion over ten years according to the Congressional Budget Office.
			3.Denial of earned income tax credit for aliens receiving work authorization pursuant to certain
			 deferred action programs
 (a)In generalSection 32(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (G)Exception for deferred action beneficiaryThe term eligible individual does not include any individual who for any portion of the taxable year is granted employment authorization pursuant to a program not specifically authorized by law which provides aliens with deferred action on removal..
 (b)Effective dateThe amendments made by this section shall apply to— (1)any return of tax which is filed after the date of the enactment of this Act, and
 (2)any amendment or supplement (to any return of tax) which is filed after such date (without regard to the date on which the return of tax is filed).
				4.Denial of child tax credit for aliens receiving work authorization pursuant to certain deferred
			 action programs and aliens not lawfully present
 (a)In generalSection 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (5)Exception for deferred action beneficiaryIn the case of an individual who for any portion of the taxable year has in effect employment authorization pursuant to a program not specifically authorized by law which provides aliens with deferred action on removal, this subsection shall not apply..
				
 (g)Exception for certain aliensNo credit shall be allowed under this section to any individual— (1)who is not lawfully present in the United States at any time during the taxable year, or
 (2)who for any portion of the taxable year is granted employment authorization pursuant to a program not specifically authorized by law which provides aliens with deferred action on removal..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.  